PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re of
LIAO et al.
Application No. 14/468,723
Filed: August 26, 2014
Attorney Docket No. 15248.1300
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:



This is a decision on the request for refund filed July20, 2020.  

The request for refund is GRANTED.

Applicant requests a refund of $800.00, for the payment of a duplicate maintenance fee charged to applicants deposit account on July 06, 2020 and July 09, 2020.
.
In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, a total of $8000.00, has been refunded to applicant’s deposit account on November 05, 2020.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4231. 



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions